Citation Nr: 1453614	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-20 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to service connection on a direct basis for a right knee disability.

2. Entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.


WITNESS AT THE HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975.  He also had a period of reserve service from July 16, 1977 to August 8, 1977, during which he became disabled.  In a November 1988 rating decision, the RO granted entitlement to service connection for a disability of the left knee as having been incurred during the service in 1977.  As such, that period is now active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 1988 rating decision by the Department of Veterans Affairs Regional Office in Chicago, Illinois (RO).  

The Veteran originally filed his claim of entitlement to service connection for the right knee disability in July 1988.  In November 1988, the RO issued a rating decision denying service connection for a right knee disability, but granted service connection for a left knee disability.  The Veteran filed a timely notice of disagreement with that decision, a statement of the case was issued, and a formal VA Form 9 appeal was filed in May 1989 with regard to the right knee claim only.  In July 1989, the Veteran requested a hearing before a Decision Review Officer (DRO).  A hearing was held on August 8, 1989, a transcript of which is associated with the claims file.  The DRO issued a supplemental statement of the case (SSOC) in December 1989, which continued to deny the Veteran's claim of service connection for a right knee disability.  There is no evidence the appeal came before the Board subsequent to the DRO decision or that the Veteran withdrew the matter.  As such, the original claim of entitlement to service connection for a right knee disability from July 1988 is still on appeal and is before the Board at this time.
 
The issue of entitlement to service connection for a right knee disability as secondary to a service connected left knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to total disability based on individual unemployability (TDIU) has been raised by the record in a statement by the Veteran's representative dated October 28, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The competent and credible evidence shows that the Veteran's current right knee disorder is not related to his service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 1988.  The Veteran was also provided notice by letter dated March 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that Veteran's service treatment records (STRs) appear to be incomplete as the Veteran's entrance and discharge examinations are missing.  Based on statements from the Veteran regarding where he may have received treatment for his right knee, the RO made every effort to obtain copies of any available STRs from Scott Air Force Base (AFB), Nobel Army Hospital at Ft. McClellan, and the National Personnel Records Center (NPRC).  Requests were made in 1988, and as recently as February 2009.  The NPRC indicated that no additional reports were available.  

The Veteran has not been afforded a VA examination on this particular issue; however, the Board finds that one is not needed.  As will be explained in greater detail below, the Board finds that there is no credible evidence that the Veteran sustained a right knee injury during service.  As such, the element of an in-service event is not met, and VA does not have a duty to provide him with an examination with opinion on this matter.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

The Veteran has asserted that he injured his right knee in 1975 while in physical training (PT) on a trampoline, when he came down on the frame and hit the floor, injuring both his right and left knees, but primarily his right knee.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With disability compensation claims, VA adjudicators assess both medical and lay evidence.  With respect to lay evidence, the Veteran is generally competent to report when symptoms first manifested.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In weighing credibility, the VA must consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial implausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

A November 1988 rating decision denied the Veteran entitlement to service connection for his right knee disability because the evidence was inadequate to establish that it was incurred in or caused by service.  The Veteran clearly has a current right knee disability for which he receives treatment, diagnosed as osteoarthritis in April 2009.  Therefore, the question in this case is whether the disorder from which the Veteran currently suffers was incurred in service.  

The Veteran's STRs were reviewed.  There is virtually no evidence in the claims folder documenting an injury to the Veteran's right knee.  While the Veteran's original enlistment examination from July 1972 is not available, the Veteran's reenlistment clinical evaluation dated July 20, 1973, indicates all bodily systems were normal except the spine, which was noted to have moderate scoliosis.  No other identifying body marks, including scars or tattoos, were indicated.  A report of medical history completed by the Veteran dated in 1973, checked "yes" for vision in both eyes.  All other questions are specifically checked "no", including bone, joint, or other deformity and a trick or locked knee.  Regarding item 22 of the clinical evaluation, "Have you ever been rejected for military service because of physical, mental, or other reasons?", the Veteran indicated "Retest in St. Louis, April 16, 1973".  The Veteran's Air Force National Guard enlistment clinical evaluation dated July 14, 1977, indicated all bodily systems were normal.  His report of medical history shows the Veteran was in good health and denied a history of trick or locked knee and bone, joint, or other deformity.  

On July 27, 1977, STRs show the Veteran injured his left knee while playing baseball when he slid into first base.  The Veteran was sent to a local orthopedic clinic (Gunderson) to be evaluated.  Records from Gunderson note a reported history of cartilage tear on the right knee "three years ago", which had been treated.  X-ray examination showed evidence of old Osgood-Schlatter disease on the left knee.  The Veteran was then air evacuated to Scott Air Force Base hospital for left knee treatment.  Records from Scott AFB noted that the Veteran's past history and review of systems were noncontributory to the present illness.  While immediate findings at Scott AFB were that the left knee was not likely to result in permanent disability, a December 1977 decision of record shows aggravation of an existing injury incurred in the line of duty.  The Veteran also was noted to have Osgood-Schlatter disease on the right knee which required surgery in the early teen years.  He was noted to have a healed surgical scar longitudinally over the right knee. 

In August 1988, the Veteran was seen by a VA physician in Quincy, Illinois.  A brief history included frequent flare-ups of chronic leg instability.  X-rays of both knees revealed osteoarthritis in the right knee.  Disposition was arthrocentesis of the left knee and chronic ligament instability, both knees.

In October 1988, the Veteran received a VA examination for his right knee disability.  He reported that he injured it during PT when jumping on a trampoline, hit the frame and injured both knees.  He developed pain and swelling in the right knee, was taken to the ER and operated on.  He reported he was told he had fractures of the distal femur as well as torn ligaments in his knee.  He was hospitalized, had a Steinmann pin put through his knee and immobilized for about three months.  He regained most function of both knees but the right was more affected.  The examination revealed a well-healed 17 cm scar over the medial portion of the right knee.  He had obvious deformities of both knees, with the right appearing worse, but no obvious effusion.  Leg lengths were asymmetric, with 97 cm on the right and 101 cm on the left.  The Veteran reported that his left knee had become progressively weaker and tended to give out on him.  In July 1988, he reported he fell on his right knee because of weakness in his left leg, resulting in stitches in his right knee.  He was also provided a brace for his left knee.  The Veteran stated he was unable to be employed because of his knee condition due to inability to stand because of pain.  His statement of medical history was signed by the Veteran.  The examiner diagnosed status post injury to the right more than the left knee with evidence of ligament laxity in the left knee as well as the right.

In July 15, 1988, records from Blessing Hospital reflect that the Veteran went to the ER due to a fall and cut the right knee on some glass.  Alcohol was noted to be on his breath.  An X-ray taken at the time revealed considerable osteoarthritic changes throughout the right knee joint, including at least 3 discrete bony densities which may have represented loose bodies within the knee joint.  The physician stated that although the fragments appeared to be related to previous trauma or osteoarthritis, acute avulsion fracture could not be ruled out.

In November 1988, the Veteran had a second VA examination to include an evaluation of his left knee as well as the right knee.  The Veteran repeated the above injury history to the right knee, only stated it was due to a bad landing while parachuting.  He further stated that over the preceding 10 to 13 years, he had intermittent flare-ups of swelling and pain, and instability of both knees.  He stated at times his right knee gives out and he falls and had several falls that year, injuring his left knee because his left knee was unable to support his weight when his right knee gave out.  The pain worsened when squatting, long periods of standing, and increased activity, which resulted in swelling.  He reported that in August 1989, he went to Blessing Hospital for an aspiration of fluid to relieve pain in his left knee.  He was provided a brace for his left knee at that time.  Records from Blessing Hospital reflect this report.  

In January 1989, the Veteran obtained an orthopedic consult at the Iowa City VAMC.  The consultation report reflected the service-connected knee history, but was unclear regarding treatment for the right knee injury.  X-rays indicated degenerative joint disease with osteophyte formation.  The physician prescribed Naprosin, vocational rehabilitation, and noted the Veteran already used a cane.  An arthrogram of the right knee was performed on January 31, 1989.

In October 1991, the Veteran received a VA medical examination for laxity of his right knee.  He reported similar in-service injury history.  He stated he did well for 3 years and has given out on him four to five times since 1975.  At the time, he was limping and using a cane to ambulate.  

Additionally, at this time he reported occupational history as a garbage collector, but claimed he fell off the truck some time in 1985 due to his knee giving way and was not hired back.  

In April 2009, the Veteran received a 4th VA examination for his right knee.  It is noted in the report of history that the VA examiner was under the impression the Veteran was service connected for the right knee.  History reported the trampoline injury resulting in 6 hours of surgery to repair the damage, and immobilized in a cast for 3 to 5 months.  He used a brace for one year after discharge and was treated with ibuprofen.  He reported post service occupational history included 15 years working for the City as a garbage collector, and 10 years as a welder until he was laid off in April 2008.  Current pain was reported as 8 of 10.  The examiner noted arthritic changes of all articular surfaces of the knee that was more pronounced than would be expected for the age of the Veteran.  The possibility of old post-traumatic etiology with subsequent traumatic arthritis could not be excluded.  

The Veteran has made a number of statements beginning with his initial claim in July 1988.  Generally, the claim that he injured his right knee in 1975 while jumping on a trampoline is fairly consistently reported, but could also be due to a bad parachute landing.  

On August 8, 1989, the Veteran testified at his DRO hearing that there were incorrect statements in the RO decision, and that the history was unclear.  He denied any surgery as a teen on his knees.  He stated he broke his leg while ice skating as a teen but did not injure his knee at that time.  Regarding his military service, he stated that the EOD date noted on the DRO decision should have been 1973, not 1972.  With respect to the in-service injury, the Veteran testified he was in PT training at Ft. McClellan, on the trampoline.  A wind came up and blew him toward the edge of the trampoline frame.  His right leg went through the springs and he was hanging from the trampoline.  Four of his friends took him to the barracks and he limped for a day and a half until the third night, when his knee swelled and he went to Nobel Army Hospital at 3:30 am.  He had 4 1/2 hours of surgery on the right knee.  He stated the doctor told him they had to lay out all the tissue and ligaments for the leg to heal.  They put a full cast on and he was in the hospital 2 1/2 months.  The Veteran described the doctor but did not remember his name.  When asked if he ever reinjured it during active service, the Veteran said no because he was on light duty.  He indicated that he continued to experience problems such as swelling, but was given medication to reduce the swelling and wrapped it in an Ace wrap.  He also reported having numerous X-rays.  When asked if the October 1988 VA examination which noted that he wore a brace on his left knee was correct, the Veteran stated it was not true.  He stated he was wearing the brace on his right knee.  The DRO asked the Veteran if he injured his left knee while playing baseball in the National Guard in 1977.  He stated no, it was his right knee.

In a statement in support of his claim dated January 26, 1989, the Veteran stated that the service-connected knee should be the right knee as opposed to the left, although both knees were injured.  In his VA 9 appeal to the Board received May 15, 1989, the Veteran denied ever wearing a brace on the left knee, but constantly wore one on the right knee.  He further stated that while there was a history on the right knee prior to service, the condition was exacerbated due to injury during service between 1972 and 1975.  He also stated that due to the alteration to his gait brought about by the left knee, his right knee has worsened and, therefore, should be service connected.  In connection with his claim initiated in 2009, the Veteran stated that he had been service-connected for his right knee since he was discharged from service, and was currently 0 percent.

The Board notes that the evidence in this case is at times confusing and misleading.  The Veteran indicated he injured his knees during PT while on a trampoline.  Initial reports reflect he was knocked out and woke up in the hospital, while later he stated his friends took him to the barracks and a week later reported to the hospital at 3:30am.  While initial STRs reflect no scars prior to 1977, a statement that he had prior surgery for Osgood-Schlatters on the right knee is reflected in early service treatment records.  Although during his hearing testimony the Veteran denied any surgeries prior to service, he made no mention of Osgood-Schlatter disease the evidence of which was noted in almost all orthopedic evaluations.  The Veteran testified that he had never worn a brace on his left knee.  Records from 1988 indicate that a brace was given to support left knee weakness.  He conveyed this history to the VA examiner in his October 1988 examination.  Finally, STRs from July 1977 clearly state that the Veteran injured his left knee at that time, not his right knee.  The Veteran provided a signed statement that he injured his knee, which medical treatment indicates was the left knee that was injured, not the right.  Still, at his hearing the Veteran testified that he injured his right knee playing baseball.  Also, the event on the trampoline could have occurred indoors (where he noted he landed on the floor and injured both knees), or outdoors (testifying he was blown toward the edge of the trampoline by a slight breeze).

The Board finds that the Veteran's statements are inconsistent and not supported by the evidence of record, and therefore, are not considered credible for the following reasons.  

While the Veteran's entrance and discharge examinations are not available, other documents establish a reasonably clear picture of the Veteran's service and the events therein.  First, if there was an incident in service as the Veteran describes, it seems highly improbably that his service records would be totally devoid of the extensive treatment allegedly received.  At the very least, such information would have been noted on his National Guard entrance examination in July 1977.  Second, post-service medical treatment noted a well-healed scar and ample evidence of Osgood-Schlatters disease.  Third, there is no evidence that the Veteran ever received treatment for his right knee disability following service until he filed his claim in 1988.  Forth, the Board also notes that the Veteran had post-service occupational history as a laborer, a garbage collector for 15 years, and welder for 10 years.  Such occupations frequently result in physical injuries which account for the trauma noted by the VA examiner in the April 2009 examination.  Regarding the Veteran's testimony that he entered service in 1973 and not 1972, the Board notes that his DD 214 reflects service dates from July 20, 1972 to August 08, 1975.  

As the Veteran's own lay statements are inconsistent, and there is no evidence of record of any form corroborating right knee injury in service or evidence of treatment for a right knee disability following service until 1988, the Board finds that a preponderance of the evidence is against finding that the Veteran's right knee disability was incurred during active service or was otherwise caused by his active service and the claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection on a direct basis for a right knee disability is denied.




REMAND

The Board finds that more development is needed before a decision can be rendered regarding the Veteran's claim of entitlement to service connection for a right knee disability as secondary to a service-connected left knee disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection for the Veteran's left knee disability was granted in the October 1988 rating decision.  The Veteran's representative has raised the issue of service connection for the right knee disability as secondary to the Veteran's service-connected left knee disability.  The issue was not raised in the original claim of service connection in 1988, and the Veteran has not received appropriate notice regarding what evidence is necessary to establish service connection on a secondary basis.  Also, the Veteran has not received a VA examination to determine whether the Veteran's right knee injury is aggravated by the left knee disability.

Accordingly, the claim is remanded for the following additional development:

1.  The Veteran should be sent appropriate notice regarding the evidence needed to substantiate a claim for service connection on a secondary basis.

2. The RO or AMC should undertake efforts to obtain any outstanding VA treatment records, dated May 2009 to the present, to include Quincy VAMC and Iowa City VAMC.  Any such records should be associated with the "virtual" claims file.  

3. The Veteran should be afforded a VA examination to evaluate the any right knee disability.  The "virtual" claims file should be reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

Based on the examination and review of the virtual claims file, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current right knee disability was caused by or aggravated (worsened) by his service-connected left knee disability.

A complete rationale for all opinions expressed should be provided.  


4. When the requested development has been completed, and the RO or the AMC has ensured compliance with the requested actions, the claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


